         Case 3:20-cv-05910-LB Document 143 Filed 01/19/21 Page 1 of 2

                                                                             FILED
                      UNITED STATES COURT OF APPEALS                          JAN 15 2021

                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




U.S. WECHAT USERS ALLIANCE; et                    No.    20-16908
al.,
                                                  D.C. No. 3:20-cv-05910-LB
                Plaintiffs-Appellees,             Northern District of California,
                                                  San Francisco
 v.

DONALD J. TRUMP, in his official                  ORDER
capacity as the President of the United
States; WILBUR ROSS, in his official
capacity as Secretary of Commerce,

                Defendants-Appellants.


Before: SCHROEDER, BYBEE, and R. NELSON, Circuit Judges.

      The parties are ordered to submit supplemental briefs addressing whether the

President exceeded his authority under the International Emergency Economic

Powers Act, 50 U.S.C. § 1701, et. seq., by issuing Executive Order No. 13,943, as

implemented through the Secretary of Commerce’s Identification of Prohibited

Transactions.

      Defendants-Appellants shall submit their opening supplemental brief no

later than 30 days after the entry of this order. Plaintiffs-Appellees shall submit a

responsive supplemental brief 30 days after the submission of the opening brief.

Defendants-Appellants may submit a reply supplemental brief no later than 15
        Case 3:20-cv-05910-LB Document 143 Filed 01/19/21 Page 2 of 2




days after Plaintiffs-Appellees’ responsive brief if filed. Parties who are registered

for Appellate ECF must file the supplemental brief electronically. Parties who are

not registered Appellate ECF filers must file the original supplemental brief plus

seven paper copies.

      Submission is deferred pending the completion of supplemental briefing.




                                           2
